 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAIME GOMEZ,                                      Case No. 1:18-cv-01425-LJO-JDP

12                      Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                       THAT COURT DENY RESPONDENT’S
13         v.                                          MOTION TO DISMISS

14   SCOTT KERNANA,                                    ECF No. 11.

15
                        Respondent.
16

17          Petitioner Jose Luis Kelly Cuevas, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. Respondent moves to dismiss the petition as

19   untimely. ECF No. 11. Because respondent has not shown that the petition is untimely, we

20   recommend that the court deny respondent’s motion to dismiss.

21              The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) has a one-year

22   statute of limitations for a state prisoner to file a federal habeas petition. 28 U.S.C. § 2244(d)(1).

23   The one-year period begins on the latest of four dates:

24                       A. the date on which the judgment became final by the
                            conclusion of direct review or the expiration of the time for
25                          seeking such review;
26                       B. the date on which the impediment to filing an application
                            created by State action in violation of the Constitution or
27                          laws of the United States is removed, if the applicant was
                            prevented from filing by such State action;
28
                                                       1
 1                        C. the date on which the constitutional right asserted was
                             initially recognized by the Supreme Court, if the right has
 2                           been newly recognized by the Supreme Court and made
                             retroactively applicable to cases on collateral review; or
 3
                          D. the date on which the factual predicate of the claim or
 4                           claims presented could have been discovered through the
                             exercise of due diligence.
 5

 6   Id.; see also Grant v. Swarthout, 862 F.3d 914, 918 (9th Cir. 2017). The one-year statute of

 7   limitations period may be tolled while the petitioner pursues state-court remedies. See Grant, 862

 8   F.3d at 918. The one-year period may also be tolled, as a matter of equity, in extraordinary

 9   circumstances. See id.

10             Here, the parties do not argue that Sections 2244(d)(1) Subsections (B), (C), and (D) are

11   relevant. The court will therefore assess the timeliness of the petition under only Subsection (A)

12   and begin the analysis from the date when the state-court judgment became final. On direct

13   appeal, the Court of Appeal affirmed the judgment on December 21, 2016. See ECF No. 12-2 at

14   1; People v. Gomez, No. F070785, 2016 WL 7384100 (Cal. Ct. App. Dec. 21, 2016). Petitioner

15   then sought further review, and the California Supreme Court denied his petition for review on

16   March 15, 2017. ECF No. 12-4 at 1. Petitioner had a ninety-day period to file a petition for

17   review by the United States Supreme Court, and that period expired on June 13, 2017, the date

18   petitioner’s direct appeal concluded. The one-year limitations period began running the following

19   day, June 14, 2017. See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (citing Fed. R.

20   Civ. P. 6(a)). Absent tolling, the last day to file a federal habeas petition was June 15, 2018, one

21   year after the conclusion of direct review on June 14, 2017. The petition in this case was filed on

22   October 15, 2018, ECF No. 1, about four months after the expiration of the one-year limitations

23   period. Thus, the petition is untimely unless petitioner shows that the limitations period was

24   tolled.

25             Respondent’s exhibits show that the one-year limitations period was tolled long enough to

26   make the federal habeas petition timely. On June 16, 2017, two days after the conclusion of

27   direct appeal, petitioner filed a state habeas petition, which the Kern County Superior Court

28   denied on November 20, 2017. ECF No. 12-5 at 37; ECF No. 12-6 at 3. The one-year limitations
                                                        2
 1   period was tolled during the 157 days in which petitioner’s state habeas petition was pending

 2   before the Kern County Superior Court. See Pace v. DiGuglielmo, 544 U.S. 408, 410 (2005)

 3   (reasoning that petition for state post-conviction review tolls limitations period). Thus, a total of

 4   331 days lapsed before the filing of the federal habeas petition: two days between the conclusion

 5   of direct appeal on June 14, 2017 and the filing of petitioner’s state habeas petition on June 16,

 6   2017, in addition to the 329 days between the denial of the state habeas petition on November 20,

 7   2017 and the filing of the federal habeas petition on October 15, 2018.

 8          Respondent states that petitioner filed his state habeas petition on August 14, 2017—not

 9   June 16, 2017. ECF No. 11 at 6. To show the filing date of August 14, 2017, respondent cites

10   the state habeas petition itself and the state court’s opinion denying that petition. See id. (citing

11   ECF Nos 12-5, 12-6). The proof of service, however, says petitioner served the state habeas

12   petition on June 16, 2017, not August 14, 2017:

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   ECF No. 12-5 at 37. Although petitioner arguably executed his proof of service on August 14,

28   2017, executing proof of service is not the same as service. We have found no requirement that
                                                        3
 1   the proof of service need be executed on the same day as the date of service, and respondent has

 2   identified none. The court should deny respondent’s motion to dismiss.

 3            Findings and Recommendations

 4            We recommend that the court deny respondent’s motion to dismiss. ECF No. 11.

 5            These findings and recommendations are submitted to the U.S. District Court Judge

 6   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

 7   Practice for the United States District Court, Eastern District of California. Within 14 days of the

 8   service of the findings and recommendations, any party may file written objections to the findings

 9   and recommendations with the court and serve a copy on all parties. That document must be

10   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The District

11   Judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

12
     IT IS SO ORDERED.
13

14
     Dated:      August 16, 2019
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18            No. 202.
19

20
21

22

23

24

25

26
27

28
                                                      4
